ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statement (IDS) filed 02/23/2022 has been considered, initialed and is attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Rogel on 05/21/2022 (see attached interview summary).

The application has been amended as follows: 

Claim 1 is amended as follows. As such, claims 1-3, 5 and 9 are allowable.

Claim 1. (Currently Amended) A method for diagnosing and treating systemic Juvenile Idiopathic Arthritis (sJIA) flare in a subject, the method comprising the steps of:
	(i) determining the expression level of each of a plurality of biomarkers in a blood or plasma sample obtained from the subject, wherein the plurality of biomarkers comprises Calprotectin, Follistatin-related protein (FSTL-1), C Reactive Protein (CRP) and Serum Amyloid P (SAP;
	(ii)  is higher compared to the expression level in healthy control subjects or a subjects with febrile illness, the expression level of FSTL-1 is higher compared to the expression level in healthy control subjects, subjects with febrile illness or a subjects with Kawasaki disease,is lower compared to the expression level in subjects with Kawasaki disease, and the expression level of SAP is lower compared to the expression level in subjects with febrile illness or Kawasaki disease
(iii) treating sJIA flare in the diagnosed subject with an agent selected from the group consisting of nonsteroidal anti-inflammatory drugs (NSAIDs), disease modifying anti-rheumatic drugs (DMARDs), biologic agents selected from anti-IL-6 therapy and interleukin-1 receptor antagonist therapy, and intra-articular and oral steroids. 

Clean Copy of the Amended Claim:

Claim 1. (Currently Amended) A method for diagnosing and treating systemic Juvenile Idiopathic Arthritis (sJIA) flare in a subject, the method comprising the steps of:
	(i) determining the expression level of each of a plurality of biomarkers in a blood or plasma sample obtained from the subject, wherein the plurality of biomarkers comprises Calprotectin, Follistatin-related protein (FSTL-1), C Reactive Protein (CRP) and Serum Amyloid P (SAP;
	(ii) providing a diagnosis of sJIA flare in the subject if the expression level of Calprotectin is higher compared to the expression level in healthy control subjects or a subjects with febrile illness, the expression level of FSTL-1 is higher compared to the expression level in healthy control subjects, subjects with febrile illness or a subjects with Kawasaki disease, the expression level of CRP is lower compared to the expression level in subjects with Kawasaki disease, and the expression level of SAP is lower compared to the expression level in subjects with febrile illness or Kawasaki disease; and 
(iii) treating sJIA flare in the diagnosed subject with an agent selected from the group consisting of nonsteroidal anti-inflammatory drugs (NSAIDs), disease modifying anti-rheumatic drugs (DMARDs), biologic agents selected from anti-IL-6 therapy and interleukin-1 receptor antagonist therapy, and intra-articular and oral steroids. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objections to the drawings are withdrawn in response to Applicant’s replacement drawings filed 02/23/2022. 
The previous objection to the specification is withdrawn in response to Applicant’s amendment to the specification filed 02/23/2022.
The previous objection to the claims is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(a), regarding new matter, is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(a), regarding enablement, is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The method for diagnosing and treating systemic Juvenile Idiopathic Arthritis (sJIA) flare in a subject, the method comprising the steps as presently claimed, namely providing a diagnosis of sJIA flare in the subject if the expression level of Calprotectin is higher compared to the expression level in healthy control subjects or a subjects with febrile illness, the expression level of FSTL-1 is higher compared to the expression level in healthy control subjects, subjects with febrile illness or a subjects with Kawasaki disease, the expression level of CRP is lower compared to the expression level in subjects with Kawasaki disease, and the expression level of SAP is lower compared to the expression level in subjects with febrile illness or Kawasaki disease, and treating sJIA flare in the diagnosed subject with an agent selected from the group consisting of nonsteroidal anti-inflammatory drugs (NSAIDs), disease modifying anti-rheumatic drugs (DMARDs), biologic agents selected from anti-IL-6 therapy and interleukin-1 receptor antagonist therapy, and intra-articular and oral steroids, appears to be free of the prior art. 
Closest Prior art:
Ling et al., US PG Pub No. 2013/0052665A1 (IDS entered 02/11/2021) teach a panel of biomarkers for diagnosing sJIA, comprising at least 4 biomarkers from the lists at para [0012] (see paras [0011]-[0012]), the list including CRP, S100A8/S100A9 (calprotectin) and SAP (therefore, given Ling et al., each of the markers calprotectin, FSTL-1, CRP and SAP were art recognized laboratory markers detectable during active disease in sJIA). Ling teach measuring the level of the biomarkers and comparing against a reference level (see para [0014]). 
	Although Ling recognized these markers as diagnostic for sJIA, Ling recognized a different expression pattern (see Ling figure 4B, right panel) to the claimed expression pattern as providing a differential diagnosis and subsequent treatment based on said diagnosis. Ling et al. fails to teach diagnosing sJIA flare in the subject if the expression level of Calprotectin is higher compared to the expression level in healthy control subjects or a subjects with febrile illness, the expression level of FSTL-1 is higher compared to the expression level in healthy control subjects, subjects with febrile illness or a subjects with Kawasaki disease, the expression level of CRP is lower compared to the expression level in subjects with Kawasaki disease, and the expression level of SAP is lower compared to the expression level in subjects with febrile illness or Kawasaki disease. 
	Ling et al., Plasma profiles in active systemic juvenile idiopathic arthritis: biomarkers and biological implications, Proteomics, 10(24), (2010), p. 4415-4430 (IDS entered 02/11/2021). Ling et al. (2010) shows the diagnostic expression pattern as in Ling (2013) cited above, which is different from that which is presently claimed (see Ling et al. 2010, Supplementary Figure 3).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641